DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of the first and second moving bodies in Claims 11-12, 19-20 must be shown or the feature(s) canceled from the claim(s). Figs. 5A-5D fail to show how the claimed method and system works for one moving body avoiding collision with another.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 2, 5-6 objected to because of the following informalities:  calculates (multiple instances) should be changed to “calculating, by the control part” in order to put the method step in positively recited form.  Appropriate correction is required.
Claims 11-12, 19-20 objected to because of the following informalities:  wherein the moving body comprises a first moving body and a second moving body. It is recommended to amend the claims to recite wherein the system comprises a first moving body and a second moving body to improve clarity. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control part in claims 1-2, 5-7, 9, 14-16 and sensing positioning part in claims 3-5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification is devoid of structure for the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitations control part in claims 1-2, 5-7, 9, 14-16 and sensing positioning part in claims 3-5 and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of structure for the particular limitations above. The control part controlling the moving body, for sensing positioning part will be interpreted as a sensor or positioning system that communicates either directly or indirectly with the control part to locate the moving body. All cited prior art below with respect to these claim elements fall within the scope of these interpretations. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, because the disclosure does not provide adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the sensing element being labels or identification tags in par. 0023 of the specification and structure for the image detecting part being a camera can be found in par. 0024, but no structure in the specification is indicated as being linked to the sensing positioning part. Likewise, there is no mention in the specification of any structure such as a processor, CPU, or controller linked to the control part. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 13-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearns et al (US 20160188977; hereinafter referred to as Kearns).
Regarding Claim 1, Kearns teaches a control method of a moving body (see at least robot navigating around obstacles to follow a person in par. 0131), wherein a control part (see at least controller in par. 0065) is allowed to repeatedly execute following steps in sequence until a moving body reaches a target (see at least “the robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints),” in par. 0121 interpreted as the robot reaching a target and  “the robot 100 captures human recognizable still images 50 of the environment 10 during repeating time cycles. Likewise, the robot 100 may continuously capture a video , the steps comprising: 
calculating a fragment of a moving path between the moving body and the target according to position information of the moving body and the target (see at least “The robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints)” in par. 0121) and “calculate a trajectory TR of the person 20” in par. 0152). Note the interpretation is that the robot is the moving body, and the human is the target (see robot 100 and person 20 in Fig. 8A). The robot is calculating a predicted trajectory of the person it is following along with waypoints to follow them, each waypoint is interpreted as a fragment of a moving path. 
transmitting the fragment to the moving body (see at least “The controller 500 may additionally or alternatively command (e.g., issue drive commands to the drive system 200) the robot 100 to move in a planar direction with three degrees of freedom (e.g., holonomic motion) while maintaining the aimed field of view 452, 652 of the imaging sensor 450, 650 on the identified person 20 associated with the movement trajectory” in par. 0128; see also the controller being external to the robot in par. 0069, issuing drive commands from an external controller is interpreted as transmitting fragments to the robot).  
Regarding Claim 3, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis), wherein the position information is obtained by a sensing positioning part sensing and positioning the moving body and/or the target (see at least the odometer or IMU 470 used to determine robot’s location in par. 0117 interpreted as obtaining position information for the moving body).
Regarding Claim 5, Kearns teaches the control method of a moving body according to claim 3 (see Claim 3 analysis), wherein the control part calculates the fragment of the moving path between the moving body and the target according to a response period of the sensing positioning part relative to the control part (see at least “The aiming routine 840 (e.g., executable on a computing processor) may receive the person data 814, the gyroscopic data 816, and kinematics 826 (e.g., from the dynamics model 560 of the control system 510) and determine a pan angle 842 and/or a tilt angle 844, as applicable to the robot 100 that may orient the image sensor 450 to maintain its field of view 452 on the person 20.…also a delay in sensor information arriving to the person follow behavior 530b. This may be compensated for based on the gyro and odometry information 816, 818 so that the pan angle θ.sub.R does not overshoot significantly once the robot 100 is turning.” in par. 0127). Note the interpretation is that the computing processor is the control part and compensating for a delay in sensor information is interpreted as issuing drive commands for the pan angle, which, as discussed above, is interpreted as calculating/transmitting fragments.

Regarding Claim 6, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis), wherein the moving body has an image detecting part (see at least 3D imaging sensor 450 in Fig. 4 and par. 0128), in a case where the image detecting part detects the target (see at least person 20 being detected by imaging sensor in par. 0128 interpreted as the target), the control part calculates the fragment according to a position information of the moving body and a position information of the target detected by the image detecting part (see at least .

Regarding Claim 7, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis). Kearns further teaches wherein the control part is configured at a position different from that of the moving body (see at least “in the examples shown, the robot 100 houses the controller 500, but in other examples (not shown), the controller 500 can be external to the robot 100” in par. 0069).

Regarding Claim 13, Kearns teaches the control method of a moving body according to claim 1, wherein the moving path and/or the fragment is a curve protruding towards a traveling direction of the moving body with respect to an imaginary straight line connecting the moving body and the target (see at least movement paths around obstacles 902 in Fig. 9A interpreted as curves protruding towards the traveling direction of the moving body).
Regarding Claim 14, Kearns teaches a control system of a moving body (see at least security system 1000 in Fig. 1A), comprising a control part (see at least controller in par. 0065) for repeatedly executing following steps in sequence until a moving body reaches a target (see at least “the robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints),” in par. 0121 , the steps comprising: 
calculating a fragment of a moving path between the moving body and the target according to position information of the moving body and the target (see at least “The robot 100 can navigate to a location around the corner toward the person 20 by using a waypoint (or set of waypoints)” in par. 0121) and “calculate a trajectory TR of the person 20” in par. 0152). Note the interpretation is that the robot is the moving body, and the human is the target (see robot 100 and person 20 in Fig. 8A). The robot is calculating a predicted trajectory of the person it is following along with waypoints to follow them, each waypoint is interpreted as a fragment of a moving path.; and 
transmitting the fragment to the moving body (see at least “The controller 500 may additionally or alternatively command (e.g., issue drive commands to the drive system 200) the robot 100 to move in a planar direction with three degrees of freedom (e.g., holonomic motion) while maintaining the aimed field of view 452, 652 of the imaging sensor 450, 650 on the identified person 20 associated with the movement trajectory” in par. 0128; see also the controller being external to the robot in par. 0069, issuing drive commands from an external controller is interpreted as transmitting fragments to the robot).

Regarding Claim 16, it is interpreted as a system for implementing the method
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns in view of Vicenti et al (US 20160271795; hereinafter referred to as Vicenti).

Regarding Claim 2, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis). Kearns further teaches wherein the moving body has a first driving wheel (see at least first drive wheel 210a in par. 0071 and Fig. 2B) and a second driving wheel (see at least second drive wheel 210b in par. 0071 and Fig. 2B) which allow the moving body to move (see at least each drive wheel coupled to a motor for driving in the forward/reverse directions in par. 0071), 
the control part calculates an angular difference (see at least “in additional examples, the controller 500 may rotate the sensor module 300 on the torso 130 to aim one of the imaging sensors 450a-c of the sensor module 300 toward the person 20. The aiming routine 840 (e.g., executable on a computing processor) may receive the person , 
an angular velocity (see at least “For example, the controller 500 may command the robot 100 to move in a planar direction of the three planar velocities (forward/back, lateral, and rotational) x, y, and θz” in par. 0129 interpreted as the controller calculating rotational angular velocity commands for the robot), and 
a velocity of the moving body relative to the target according to direction vectors of the moving body and the target (see at least “The robot may account for dynamics of the person, such as a location, heading, trajectory and/or velocity of the person, as well as dynamics of the robot, such as holonomic motion and/or lateral velocity, to maneuver the robot and/or aim the at least one imaging sensor to continuously perceive the person within a corresponding field of view of the imaging sensor” in par. 0016; the velocity of the robot is interpreted to include the direction vector and “the command may include a pan/tilt command of the neck 150 at a velocity proportional to a relative velocity between the person 20 and the robot 100” in par. 0128), and 
Kearns fails to explicitly teach it’s drive commands including angular velocities for the individual wheels, but Vicenti does teach:
calculates moving velocities of the first driving wheel and the second driving wheel of the moving body corresponding to the fragment according to the angular velocity and the velocity, so as to transmit the fragment to the moving body (see at least rotational speed and direction of each wheel module 108a-b of the drive system 160… The robot controller 190 can maneuver the robot 100 to rotate substantially in place such that the robot 100 can maneuver away from or along an obstacle, wall, or other structural element of the environment.” in par. 0042). Note controlling the rotational speed of each wheel to maneuver away from an obstacle is interpreted as controlling it to implement a fragment. 
Given that Kearns already teaches issuing drive commands to the robot based on angular difference, angular velocity, and velocity between the moving body and the target, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Vicenti wherein rotational speeds and direction for each wheel are calculated and used to control robot to perform a desired movement action. The motivation to incorporate the teachings of Vicenti would be to enable robot movement in any direction (see par. 0042).
Regarding Claim 15, it is interpreted as a system for implementing the method of Claim 2 and the method taught by Kearns as modified by Vicenti above is interpreted to be implemented by a control system (see Claim 2 analysis for rejection of the method).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns in view of Lee et al (US 20180020893; hereinafter referred to as Lee).
 	Regarding Claim 4, Kearns teaches the control method of a moving body according to claim 3 (see Claim 3 analysis). While Kearns does disclose using GPS positioning, it fails to explicitly disclose the following, but Lee does teach:
 wherein the position information is obtained by the sensing positioning part (see at least beacon terminal BT in Fig. 3 and par. 0109) sensing and positioning a sensing element (see at least beacon communication unit 181 in par. 0109) mounted on the moving body and/or the target (see at least location detector 180 and beacon communication unit 181 in Fig. 1, based on Figs. 1 and 3 this is interpreted as mounted on the robot 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Lee wherein the robot has a mounted sensor element that communicates with an external beacon terminal to determine the robot’s position. The motivation to incorporate the teachings of Vicenti would be to combine data from this sensor with that of others like an image acquirer to more accurately determine the robot’s location (see par. 0112). 

Claim 8, 10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns in view of Lin et al (US 20170368685; hereinafter referred to as Lin).
Regarding Claim 8, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis), Kearns fails to explicitly teach the following, but Lin does teach:
 wherein when the moving body moves in the fragment, in a case where a distance between the moving body and an obstacle is equal to or smaller than a first distance (see at least Fig. 3 step 311 and par. 0094 and DRN disclosed as the nearest critical distance to an obstacle on the right side in par. 0083-0084, DRN is interpreted as the first distance, see also DR defined in par. 0084 ), the moving body moves in a direction offset from a reverse side of the obstacle by a first angle with reference to a traveling direction of the moving body (see at least Fig. 3 step 312 and par. 0095; note the robot turning left 30 degrees due to detecting an obstacle on the right side is interpreted as the same direction as the claim language).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Lin wherein the robot turns 30 degrees away from an obstacle that is closer than the critical distance threshold. The motivation to incorporate the teachings of Lin would be to make the robot capable of efficiently navigating narrow scenes like an aisle (see par. 0004-0005).
Regarding Claim 17, it is interpreted as a system for implementing the method
of Claim 8 and the method taught by Kearns as modified by Lin above is interpreted to be implemented by a control system of Kearns (see Claim 8 analysis for rejection of the method).
Regarding Claim 10, The control method of a moving body according to claim 1 (see Claim 1 analysis), Kearns fails to explicitly teach the following, but Lin does teach wherein when the moving body moves in the fragment, in a case where a distance between the moving body and an obstacle is equal to or smaller than a second distance the moving body reversely moves in the fragment back to a point on the fragment passed by the moving body (see at least “In a step S209, determining that there is an obstacle on the right side, turning the robot by 180 degrees, and turning the moving direction of the robot around.” in par. 0072). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Lin wherein the robot turns around and reverses direction when obstacles are detected within the DFS on both sides of the robot. The motivation to incorporate the teachings of Lin would be to avoid the robot getting stuck between two obstacles (see par. 0060). 
Regarding Claim 18, it is interpreted as a system for implementing the method
of Claim 10 and the method taught by Kearns as modified by Lin above is interpreted to be implemented by a control system of Kearns (see Claim 10 analysis for rejection of the method).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns as modified by Lin and further in view of Li et al (US 20180038697; hereinafter referred to as Li).
 Regarding Claim 9, Kearns as modified by Lin teaches the control method of a moving body according to claim 8 (see Claim 8 analysis). Kearns and Lin fails to explicitly teach the following, but Li does teach:
 wherein regarding a response period of the moving body and the control part, in a case where a distance between the moving body and the obstacle is equal to or smaller than the first distance (see at least “Moreover, when the mobile electronic device is in a confined space, the mobile electronic device may choose to retreat by greater than 0 and less than 2 cm” in par. 0516, 2 cm is interpreted as the first distance between the moving body and the obstacle) within two consecutive response periods, the moving body moves in a direction offset from a reverse side of the obstacle by a second angle larger than the first angle with reference to a traveling direction of the moving body  (see at least “furthermore, the mobile electronic device chooses a larger angle of rotation, for example, 2 degrees or even 10 degrees, when rotating consecutively by 1 degree for 3 times with collision points of the consecutive rotations on the same plane” in par. 0516). Note each collision time with a consecutive rotation in the last line of par. 0516 is interpreted as a consecutive response period, and it is interpreted as obvious that the rotation direction is away from the obstacle as the robot is performing an intelligent analysis to maneuver around the obstacle (see par. 0516). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns and Lin to incorporate the teachings of Li wherein the robot increases the angle of rotation after repeatedly failing to maneuver around the obstacle. The motivation to incorporate the teachings of Li would be to use intelligent analysis to efficiently maneuver around an obstacle and continue mapping an area (see par. 0516). 

Claim 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns as modified by Lin and further in view of Kentley-Klay et al (US 20180134207; hereinafter referred to as Kentley-Klay)
Regarding Claim 11, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis). The claim limitation: in a case where a distance between the first moving body and the second moving body is equal to or smaller than a first distance, the second moving body moves in a direction offset from a reverse side of the first moving body by a first angle with reference to a traveling direction of the second moving body is interpreted as the method of Claim 8, wherein the moving body of Claim 8 is the second moving body and the obstacle of claim 8 is the first moving body. 
Kerns fails to explicitly teach the following, but Lin does teach in a case where a distance between the second moving body and an obstacle is equal to or smaller than a first distance (see at least Fig. 3 step 311 and par. 0094 and DRN disclosed as the nearest critical distance to an obstacle on the right side in par. 0083), the second moving body moves in a direction offset from a reverse side of the obstacle by a first angle with reference to a traveling direction of the moving body (see at least Fig. 3 step 312 and par. 0095; note the robot turning left 30 degrees due to detecting an obstacle on the right side is interpreted as the same direction as the claim language).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Lin wherein the robot turns 30 degrees away from an obstacle that is closer than the critical distance threshold. The motivation to 
	Lin and Kerns fail to explicitly teach the obstacle being another moving body, but Kentley-Klay does teach wherein the moving body comprises a first moving body (see at least object 581d in Fig. 5 and par. 0104) and a second moving body (see at least autonomous vehicle 100 in Fig. 5 and par. 0104), and further teaches avoiding collisions between the autonomous vehicle and other objects by changing the trajectory of autonomous vehicle 100 (see par. 0107).
	Therefor it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns and Lin to incorporate the teachings of Kentley-Klay wherein the obstacle is another autonomous vehicle or moving body. The motivation to incorporate the teachings of Kentley-Klay would be to identify the other moving body as a dynamic obstacle that is moving rather than static (see par. 0104) and predict a trajectory for the object to increase chances of avoiding collision (see par. 0107).
Regarding Claim 19, it is interpreted as a system for implementing the method
of Claim 11 and the method taught by Kearns as modified by Lin and Kentley-Klay above is interpreted to be implemented by a control system of Kearns (see Claim 11 analysis for rejection of the method).

	
Regarding Claim 12, Kearns teaches the control method of a moving body according to claim 1 (see Claim 1 analysis). The claim limitation: in a case where a distance between the first moving body and the second moving body is equal to or smaller than a second distance, the second moving body reversely moves in the fragment passed by the second moving body back to a point on the fragment passed by the second moving body is interpreted as the method of Claim 10, wherein the moving body of Claim 10 is the second moving body and the obstacle of claim 10 is the first moving body.
 Kearns fails to explicitly teach the following, but Lin does teach wherein when the moving body moves in the fragment, in a case where a distance between the moving body and an obstacle is equal to or smaller than a second distance (see at least “DFS represents an obstacle critical distance of the falling prevention” in par. 0064 and DFS in S203 and S207 in Fig. 7 interpreted as the second distance ) the moving body reversely moves in the fragment back to a point on the fragment passed by the moving body (see at least “In a step S209, determining that there is an obstacle on the right side, turning the robot by 180 degrees, and turning the moving direction of the robot around.” in par. 0072). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns to incorporate the teachings of Lin wherein the robot turns around and reverses direction when obstacles are detected within the DFS on both sides of the robot. The motivation to incorporate the teachings of Lin would be to avoid the robot getting stuck between two obstacles (see par. 0060).
Lin and Kerns fail to explicitly teach the obstacle being another moving body, but Kentley-Klay does teach wherein the moving body comprises a first moving body (see at least object 581d in Fig. 5 and par. 0104) and a second moving body (see at least , and further teaches avoiding collisions between the autonomous vehicle and other objects by changing the trajectory of autonomous vehicle 100 (see par. 0107).
	Therefor it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kearns and Lin to incorporate the teachings of Kentley-Klay wherein the obstacle is another autonomous vehicle or moving body. The motivation to incorporate the teachings of Kentley-Klay would be to identify the other moving body as a dynamic obstacle that is moving rather than static (see par. 0104) and predict a trajectory for the object to increase chances of avoiding collision (see par. 0107).
Regarding Claim 20, it is interpreted as a system for implementing the method
of Claim 12 and the method taught by Kearns as modified by Lin and Kentley-Klay above is interpreted to be implemented by a control system of Kearns (see Claim 12 analysis for rejection of the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenstein et al (US 20120185094) discloses a mobile human interface robot that uses waypoints to follow a person and navigate around obstacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666